        Case 3:18-cv-07144-MMC Document 68 Filed 01/31/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

Date: January 31, 2020           Time: 10:50 - 11:26   Judge: MAXINE M. CHESNEY
                                       = 36 minutes
Case No.: 18-cv-07144-MMC        Case Name: Mark Beasley v. Lucky Stores, Inc.

Attorney for Plaintiff: Gregory Weston
Attorney for Defendant: Keri Borders

Deputy Clerk: Tracy Geiger                 Not Reported or Recorded


                                     PROCEEDINGS

Initial Case Management Conference – held telephonically.

Briefing schedule set for Defendant’s Motion for Summary Judgment re: Statute of
Limitation Issue:

Filing Deadline: March 20, 2020

Opposition Deadline: April 3, 2020

Reply Deadline: April 10, 2020

Hearing: April 24, 2020 at 9:00 AM

Counsel may request, if necessary, an extension of the briefing schedule.

Case Continued to: June 19, 2020 at 10:30 AM for Further Case Management Conference

Joint case management conference statement due on or before June 12, 2020.
